20-01187-jlg Doc 1-62 Filed 06/20/20
       Case 1:19-cv-09319-AKH         Entered
                               Document       06/20/20
                                          10 Filed      20:19:48
                                                    10/24/19 Page 1Doc
                                                                    of 310 Order
                                  Pg 1 of 39 Filed 10/23/19 Page 1 of 3
         Case 1:19-cv-09319-AKH Document



                             POLLOCK                I   COHEN
                                  60 BROAD STREET, 24TH FLOOR
                                   NEW YORK, NEWYORK 10004
                                         (212) 337-5361
 CONTACT:
 Adam Pollock
 Adam@PollockCohen.com
 (646) 290-7251



                                          October 23, 2019

 VIA ECF & FACSIMILE
 Hon. Alvin K. Hellerstein
 U.S. Districtjudge
 Southern District of New York
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl St.
 New York, NY 10007
fax: (212) 805-7942

        Re:     In the Matter qf the Application qf Or[y Genger, No. 19-cv-9319 (AKH)
                In the Matter qfthe Petition qfDalia Genger, No. 19-cv-9365 (AKH)

 Dear Judge Hellerstein:

          We represent the Orly Genger 1993 Trust, through Michael Oldner, Trustee, with
 respect to the above-referenced matters which were removed from Surrogate's Court in
 connection with Orly Genger's bankruptcy pending in the Western District of Texas. We write
 to respectfully request a brief adjournment, to November 6, 2019, of our forthcoming
 opposition to the motions made to transfer both cases to Texas. The reason for the adjournment
 is that the Bankruptcy Court in Texas will be hearing argument on October 31, 2019 on a
 motion to dismiss the bankruptcy or, in the alternative, to transfer venue to New York. The
 moving party consents to this adjournment.

         The two above-referenced matters were removed from Surrogate's Court on October 8,
 2019. In the -9319 case, Ron Satija, the Chapter 7 Trustee, filed a motion (through Kasowitz
 Benson Torres LLP, as counsel) to transfer to Texas on October 14 (dkt. #3). In the -9365 case,
 Satija (by Kasowitz Benson) filed a motion to transfer on October 22 (dkt. #6). Accordingly,
 opposition papers would be due on October 28 and November 5, respectively.

        Meanwhile, we understand that the Bankruptcy Court in Texas will be holding a hearing
 on October 31 on a motion to dismiss the bankruptcy or, in the alternative, to transfer venue to
 New York. (Bankr. W.D.Tx., No. 19-10926, dkt. #129.) Thus, the motion to transfer may be
 rendered moot.

        Accordingly, in the interest of judicial (and litigant) economy, we respectfully propose that
 we defer briefing the motion seeking the transfer of these cases to Texas until after the




                                                                                                        1
20-01187-jlg Doc 1-62 Filed 06/20/20
       Case 1:19-cv-09319-AKH         Entered
                                Document      06/20/20
                                          10 Filed      20:19:48
                                                   10/24/19  Page 2Doc
                                                                    of 310 Order
                                  Pg 2 of 39 Filed 10/23/19 Page 2 of 3
          Case 1:19-cv-09319-AKH Document


 Hon. Alvin K. Hellerstein
 October 23, 2019
 Page 2 of 3


 bankruptcy court in Texas rules on the transfer to New York. We propose to file our opposition
 papers, if any, on November 6 (presuming that the Texas court has decided the issue by then).

         Per the Court's individual rules:

                   No. l 9-cv-9319: (i) original date: October 28, 2019; (ii) no previous requests for
                   adjournment; (iii) n/a; (iv) Kasowitz Benson, as counsel for Ron Satija (the
                   moving party), consents to the adjournment; (v) other relevant dates: November
                   7, 2019 is the date for remand motions.

                   No. l 9-cv-9365: (i) original date: November 5, 2019; (ii) no previous requests for
                   adjournment; (iii) n/a; (iv) Kasowitz Benson, as counsel for Ron Satija (the
                   moving party), consents to the adjournment; (v) other relevant dates: November
                   7, 2019 is the date for remand motions.

 Thank you for Your Honor's consideration in this matter.

                                                           Respectfully submitted,

                                                           Is/ Adam Pollock

                                                           Adam Pollock

 cc (via email):

         Brian T. Cumings, Esq.
         Counsel to the Bankruptcy Trustee

         Andrew R. Kurland, Esq.
         Kasowitz Benson Torres LLP
         Counsel to the Bankruptcy Trustee

        John Dellaportas, Esq.
        Counsel to Sagi, Genger 1993 Trust & Sagi Genger

         Steven Riker, Esq.
         Guardian Ad Litem

        Judith Bachman, Esq.
        Attorneysfor Dalia Genger

         Chris Gartman, Esq.
         Counsel to Arnold Eraser and David Eraser




                                  POLLOCK             I   COHEN           LLP


                                                                                                         2
20-01187-jlg  Doc 1-62 Filed 06/20/20
       Case 1:19-cv-09319-AKH          Entered
                                 Document      06/20/20
                                           10 Filed      20:19:48
                                                     10/24/19 Page 3Doc
                                                                     of 310 Order
                                   Pg 3 of 3 9 Filed 10/23/19 Page 3 of 3
           Case 1:19-cv-09319-AKH Document


  Hon. Alvin K. Hellerstein
  October 23, 2019
  Page 3 of 3


         Natalie Bedoya McGinn, Esq.
         Gerald Greenberg, Esq.
         Counsel to Arie Genger

        John Boyle, Esq.
         Counsel to Glenclova Investment Company, TR Investors, ILG,
        New TR Equtiy I, ILG, New TR Equiry II, ILG, Trans-Resources, Inc.




                               POLLOCK I COHEN LLP

                                                                                    3
